DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 14-17 references “the step” however “a step” was never established in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Themig et al  PG Pub. 2015/0337624 (Themig).
Regarding claim 1, Themig discloses a method of cementing a wellbore comprising: providing communication between an annulus disposed between a casing string and walls of the wellbore and inside of the casing string through a reverse stage cementing sub (210) that is at a depth adjacent an upper end of a column of set cement formed in the annulus from a previous cementing operation (Par.[0049]); ensuring the annulus is free of fluids originating from a formation surrounding the wellbore by generating a flow from the annulus into the casing string through the reverse stage cementing sub (Par.[0050]); introducing a cement slurry into the annulus (Par.[0049-0050]; Fig. 2); putting a pressure actuated valve (224) into a closed configuration to block communication between the annulus and casing string through the reverse stage cementing sub  (Par.[0056-0058]; Fig. 2D); maintaining the pressure actuated valve (224) in the closed configuration (Par.[0058]); and delaying the step of maintaining the pressure actuated valve (224) for a span of time after initiating the step of putting the pressure actuated valve (224) into the closed configuration (Par.[0057-0058]), the span of time being an amount at least that of a duration for conducting the step of putting the pressure actuated valve into the closed configuration (Examiner contends Themig teaches this limitation, since the claim basically states the delay in closing if the valve is can be the amount of time it takes for the valve to close).
Regarding claim 2, Themig disclose the step of providing communication between the annulus and the casing string comprises opening a pressure actuated valve disposed in a sidewall of the reverse stage cementing sub by pressurizing the annulus. (Par.[0054]; Fig. 2C).
Response to Arguments
Applicant’s arguments, see Remarks, filed June 30, 2022, with respect to the drawing objections and 112 rejections have been fully considered and are persuasive.  The drawing objections and 112 rejections have been withdrawn. 
Applicant's arguments and amendment to independent claim 1 has been fully considered but they are not persuasive. Based on the claim language in independent claim 1, Examiner contends Themig teaches all of the limitations and elements in independent claim 1. Applicant contends Themig does not teach the step of maintaining the pressure actuated valve is delayed for a span of time after initiating opening of the pressure actuated valve. Examiner respectfully disagrees.  First, the claim does not mention “delayed for a span of time after initiating opening of the pressure actuated valve”. The claim only teaches closing the pressure actuated valve and fails to discuss opening the valve.  Furthermore, regarding closing the pressure actuated valve, examiner contends the pressure actuated valve is delayed by the span of time being an amount at least that of a duration for conducting the step of putting the pressure actuated valve into the closed configuration.  Based on the claim language, just closing the pressure actuated valve is considered a “delay” since the claim states “the span of time being an amount at least that of a duration for conducting the step of putting the pressure actuated valve into the closed configuration”. In conclusion, Themig anticipates amended independent claim 1.
Allowable Subject Matter
Claims 8-17 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676